Citation Nr: 0020116	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating 
decision.  The Board remanded the appeal to the RO for 
additional development in September 1999.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996; according 
to the death certificate, the immediate cause of death was 
stroke.  Other significant conditions contributing to death 
included anthracosilicosis.  

2.  At the time of the veteran's death, service connection 
was established for anxiety reaction, rated 30 percent 
disabling.  

3.  The appellant has presented plausible medical evidence of 
an association between the cause of the veteran's death and a 
service-connected disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran's 
service-connected psychiatric disorder aggravated his 
hypertension and contributed substantially and materially to 
cause or otherwise hasten his death by way of a stroke.  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  

An appellant seeking service connection for the cause of 
death of a veteran bears the burden of submitting a well-
grounded claim.  See 38 U.S.C. § 1310(a); 38 U.S.C. § 5107; 
38 C.F.R. § 3.312.  A "well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, the credibility of the evidence presented in 
support of a claim is presumed when determining whether it is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 219 
(1999)(en banc).  However, where the determinative issue 
involves medical causation, competent medical evidence that a 
claim is "plausible" is required in order for the claim to 
be well grounded.  Lathan v. Brown, 7 Vet. App. 359 (1995).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

In service connection for cause of death claims, "the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record."  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

Thus, the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In the instant case, a private physician, Dr. J. L. Carey, 
has offered an opinion to the effect that the veteran's 
service-connected psychiatric disorder was a significant 
singularly important factor in causing the veteran's stroke.  
Dr. Carey's statement is sufficient evidence to render the 
appellant's claim medically plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  There is a current disability, the 
veteran's death.  Ramey, 9 Vet. App. at 46.  There is 
evidence of a disease incurred in service, i.e., service-
connected anxiety reaction, and a medical opinion linking the 
veteran's death to a service-connected disability.  Taken 
together as true, the evidence is sufficient to well ground 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded, the appeal is granted.  


REMAND

As the appellant's claim of service connection for the cause 
of the veteran's death has been found to be well grounded, 
the VA has a duty to assist the appellant in the development 
of facts pertaining to her claim.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In this case, this requires obtaining copies of Dr. Carey's 
records pertaining to treatment of the veteran for his 
psychiatric disorder.  Dr. Carey stated that the veteran 
suffered from post-traumatic stress disorder (PTSD) which had 
been present since service, and that he had been treated for 
his anxiety intermittently for many years.  Dr. Carey opined 
that the veteran's stress from his anxiety disorder was the 
precipitating factor in causing his stroke.  As Dr. Carey's 
letters seem to suggest that he treated the veteran for 
psychiatric problems for several years prior to his death, 
any treatment records he may have pertaining to the veteran 
are vitally important to the outcome of this claim.  
Therefore, another attempt should be made to obtain all 
medical records showing treatment for psychiatric problems 
from Dr. Carey.  If Dr. Carey does not have any records, or 
if he referred the veteran to another physician or facility 
or psychiatric treatment, he should so indicate, and provide 
the name(s) and address(es) of same.  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the appeal is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she provide the name and address of any 
health care provider's that may have 
treated the veteran for any psychiatric 
problems or hypertension since 1976.  
Based on her response, the RO should 
attempt to obtain copies of all medical 
records not already contained in the 
claims folder, and associate them with 
the claims file.  

2.  The RO should also take appropriate 
steps to contact Dr. Carey and request 
that he provide copies of all medical 
records for treatment of the veteran for 
psychiatric problems, hypertension and 
stroke since 1986.  If Dr. Carey does not 
have any treatment records, he should be 
requested to so indicate and to note the 
reason therefor.  In addition, if Dr. 
Carey referred the veteran to another 
physician or treatment facility for 
psychiatric care, he should so indicate 
and furnish the name and address of the 
medical provider(s) where the veteran was 
referred.  If the RO does not receive a 
response for records from Dr. Carey or 
from any of the private sources 
identified by the appellant, she should 
be so notified and informed that she may 
obtain and submit any pertinent records.  

3.  If clinical records are received 
pertaining to treatment of the veteran 
for a psychiatric disability, a follow-up 
VA medical opinion should be requested, 
preferably from the same VA physicians 
who reviewed the file previously.  The 
claims folder must be made available to 
the examiners for review in connection 
with the preparation of the opinion. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the appellant's claim of service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


